Citation Nr: 0607784	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-17 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to 
December 1966.  

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In his September 2003 notice of 
disagreement, the veteran limited the issues on appeal to 
those listed on the title page.  38 C.F.R. § 20.200 (2005).  

The veteran withdrew his appeal as to the issue of service 
connection for benign prostatic hypertrophy in November 2005.  
At his videoconference hearing before the undersigned 
Veterans Law Judge in November 2005, the veteran stated he 
was withdrawing the issue.  (T-5).  38 C.F.R. § 20.204 
(2005).  

The issue of service connection for a bilateral foot disorder 
is being remanded and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a bilateral hearing loss by VA 
standards.  

2.  The veteran was awarded a Purple Heart Medal for wounds 
received while in support of combat actions in the Republic 
of Vietnam in March 1966.  

3.  He was presented a Gold Star in lieu of a twenty-second 
Air Medal for heroic achievement in aerial flight while 
serving as the Aircraft Commander of the Marine Medium 
Helicopter Squadron.  His duties including piloting 
helicopters.  

4.  The veteran contends he has experienced ringing in his 
ears since 1958 after training on the rifle range in service 
and being exposed to excessive noise while piloting 
helicopters in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.385 (2005).  

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. § 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his application for VA benefits in December 
2002.  The RO responded in January 2003 and sent the veteran 
a letter.  In the letter the RO explained what they had done 
to assist the veteran, what information was needed from the 
veteran, and what types of evidence could be used to support 
his claim.  In March 2003, the RO again wrote the veteran a 
letter and informed the veteran of the medical records they 
had requested.  An April 2003 letter from the RO informed the 
veteran he was being scheduled for examinations in 
conjunction with his claims for service connection.  VA 
examinations were conducted in June 2003.  The RO denied the 
claims for service connection for tinnitus, hearing loss and 
a bilateral foot disorder in an August 2003 rating decision.  
A statement of the case was issued to the veteran in April 
2004.  The veteran testified at a videoconference hearing 
before the undersigned in November 2005.  The veteran has 
been furnished all the intended benefits of VCAA.  See 
generally Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2005).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304 (d)(2005).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

Bilateral Hearing Loss

The veteran's claim for service connection for bilateral 
hearing loss must be denied as the claims folder does not 
include evidence demonstrating the veteran has impaired 
hearing by VA standards.  38 C.F.R. § 3.385 (2005).  The only 
audiological evaluation conducted since the veteran was 
separated from the service in December 1966 is found in the 
June 2003 VA examination report.  In June 2003 VA 
audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
35
LEFT
20
20
20
25
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  

The veteran's hearing acuity exceeds the required findings of 
auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz of 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater; or 
speech recognition scores less than 94 percent.  The veteran 
does not have any auditory thresholds measured at 40 decibels 
or above, and only one auditory threshold at 4000 Hertz in 
both ears that measures his hearing threshold at above 26 
decibels.  

The evidence indicates the veteran does not currently have 
impaired hearing by VA standards as defined by the 
regulations.  The preponderance of the evidence is against 
the claim for service connection for a bilateral hearing 
loss.  38 C.F.R. § 3.385 (2005).  

Tinnitus

The veteran is seeking service connection for tinnitus.  In a 
February 2003 statement, he recalled first having ringing in 
his ears in 1958 while in boot camp on the rifle range.  He 
also remembered that the aircraft he flew in service were 
quite noisy and piston driven.  

He also submitted a February 2003 statement from L.C. W., Lt. 
Col. United States Marine Corps (Ret.) who wrote that he 
served with the veteran as a pilot in I Corp in Vietnam from 
June 1965 through May 1966.  All the pilots L.C.W. knew who 
flew the UH-34D helicopter during that period now suffer from 
some kind of hearing problem.  They sat in the cockpit behind 
a very large reciprocating engine with unmuffled exhaust 
stacks pointing toward them and the rotor transmission 
directly behind.  During that period sound suppression 
equipment or a program on avoidance of hearing problems was 
not in place.  

There is no reference in the service medical records to any 
ringing in the ears or complaints of difficulty hearing.  

A VA audiological evaluation was conducted in June 2003.  The 
audiologist recorded the following history.  The veteran 
reported serving in the Marine Corps for nine years.  He 
worked as an electronic technician and later as a helicopter 
pilot.  There was no hearing protection during that period.  
The veteran reported having a constant ringing sound in both 
ears.  He had first noticed it over 30 years ago at his exit 
from the military.  It was getting louder every year.  The VA 
audiologist was asked to give an opinion as to whether it was 
at least as likely as not that the current tinnitus began in 
service.  The following facts were noted.  The record is 
devoid of any mention of hearing loss or tinnitus until the 
veteran's claim had been filed.  In the interim, between 1966 
and 1997 the veteran worked as a pilot for American Airlines 
with a lot of flight hours that would potentially have some 
affect on his hearing.  The current testing showed only mild 
loss at 4,000.  The tinnitus was a problem because the only 
evidence was the veteran's statement that he had tinnitus 
dating from 1968 with no other documentation of that in the 
claims folder or the service medical records.  

The only other evidence of any current tinnitus appears in 
records of an office visit in August 1999 with the veteran's 
private physician, Dr. B.  Dr.B. noted the veteran thought 
his medication, Cardura, might cause a little more ringing in 
his ears than usual, but not enough to be concerned.  

In considering the veteran's claim for tinnitus, the Board 
observes that it is a disorder which can not be observed 
objectively and diagnosis of tinnitus is based on the 
subjective reports of the patient.  The veteran, whose 
service personnel records clearly demonstrate he was engaged 
in combat, has reported first hearing ringing in 1958, and 
later noticing ringing at service separation.  

The Board has noted the long gap from the date of service 
separation in December 1966 to the private medical record in 
August 1999.  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service when considering a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

Nevertheless the statement of a combat veteran will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence.  In Collette v. Brown, 82 F.3d. 
389 (Fed. Cir. 1996), a three step sequential analysis was 
outlined for applying 38 U.S.C.A. § 1154 (West 2002).  As the 
first step, it must be determined whether the veteran had 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  As 
the second step, it must be determined whether the proffered 
evidence was consistent with the circumstances, conditions or 
hardships of such service.  If a veteran satisfies both of 
these inquiries mandated by the statute, a factual 
presumption arises that the alleged injury or disease is 
service-connected.  The presumption is rebuttable.  It may be 
rebutted by clear and convincing evidence to the contrary.  

The veteran has offered his statements and testimony that he 
first experienced ringing in his ears in service.  He 
reported complaining about it and being told there was 
nothing you could do.  He testified that he was exposed to 
loud noises from incoming fire, dropping bombs, and 
helicopter noise.  (T-3).  There was no hearing protection.  
(T-4).  After separation from the service, he flew aircraft 
that were quieter.  He flew commercial jets.  He was in the 
cockpit, and never was exposed to the noise from the flight 
deck or on the ramps.  (T-4)  He had difficulty when there 
was any background noise, such as in restaurants, or on the 
telephone.  He had constant tinnitus which he compared to 
hearing constant sounds from crickets and insects.  It went 
on and on and drove him nuts.  Especially when he was trying 
to fall asleep at night, he was unable to get any relief from 
it.  (T-5).  When questioned he responded that he had had 
tinnitus persistently since his separation from the service 
to the present.  (T-10).  The veteran distinguished between 
the commercial aircraft he flew which had essentially 
soundproof cockpits and the military aircraft he flew in 
service.  (T-13).  

The statements as to his exposure to noise in service are 
consistent with his duties as helicopter pilot verified in 
the official service personnel records.  The veteran has 
described the ringing or cricket sounds of his tinnitus.  The 
veteran is certainly competent to describe the symptoms of 
ringing in his ears and to recall when he first experienced 
it.  38 C.F.R. § 3.159 (a)(2) (2005).  The Board has 
concluded the veteran has presented satisfactory lay evidence 
of first having tinnitus in service.  

Even though there is no record of diagnosis or complaints of 
tinnitus for a period of thirty years after service 
separation, there is no clear and convincing evidence to the 
contrary that rebuts the veteran's statements and testimony.  
The Board has concluded the evidence supports service 
connection for tinnitus.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  


REMAND

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease, 
or symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2005).  

On service entrance examination in August 1958 the veteran's 
feet were noted to be normal.  In April 1961, the veteran 
asked to have his calluses trimmed.  Service medical records 
in May 1961 noted fallen arches.  The veteran had pain in the 
arch of the right foot.  He also had pain in the right heel.  
A contusion of the right heel was noted.  X-rays of the heel 
were negative.  The claims folder does not include a service 
separation examination.  The veteran has submitted current 
private treatment records which include diagnoses of left 
calcaneal bursitis and plantar fasciitis in 2002.  

The veteran testified that metatarsal arch supports were 
placed in his combat boots in service.  The veteran developed 
hammertoes and had surgery in January and October 2004.  (T-
7).  He contends that wearing combat boots in service that 
were too small caused his current foot problems.  

The veteran has not been afforded a VA examination to 
determine if the currently diagnosed foot disorders are 
related to service.  The claim must be remanded to provide 
the veteran a VA podiatry examination and to obtain a medical 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him since service separation 
for any foot disorders.  With any 
necessary authorization from the veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.

2.  VA should arrange for the veteran to 
have a podiatry examination by a 
physician.  The purpose of the 
examination is to determine if any 
current disorders of the feet began in 
service or are related to any incident in 
service.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner should be informed the veteran 
entered the service in August 1958.  He 
is asked to specifically review April and 
May 1961 service medical records of 
treatment for calluses, fallen arches, 
and right heel pain.  The examiner is 
asked to diagnose any current disorder of 
the feet.  For each diagnosis, he is 
asked to answer the following question:  
Is it at least as likely as not (50 
percent chance) that any currently 
diagnosed foot disorder began in service 
or is related to any incident in service?


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


